Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 3, “each fastening of the” should read --each fastening end of the--.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “and the ratchet contour is formed in at least second plane” in lines 3-4.  It is unclear what the applicant means by this limitation.  In addition, “second plane” lacks antecedent basis in the claim.  Revision is required to provide clarity to the claim.  The examiner suggests adding some limitation to the said first and second planes as to distinguish them from each other.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-13, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Robert US 20200340277 A1).
Regarding claim 1, Robert teaches a motor vehicle latch for a vehicle rear door, the motor vehicle latch comprising: a latch cover (18); a locking mechanism having a catch (10) and at least one pawl (9); at least one coupling element (6); at least one electric drive (1) having a drive element (2), wherein the at least one coupling element is configured to assume different positions (para. 0082) and the at least one coupling element is configured to interact with the drive element (interacts through 5b) and a central locking mechanism (7), the at least one coupling element being connected to the drive element (connected at 5b) to assume the different positions, wherein the drive element and/or the latch cover includes a ratchet contour (18) having at least two positioning notches (16, 17); and a spring mechanism (14s) configured to interact with the at least two positioning notches of the ratchet contour (interacts through 6; para. 0117), whereby the at least one coupling element is positioned in the different positions (coupled through 5b so is positioned in the stop positions).  
Regarding claim 2, Robert teaches the motor vehicle latch according to claim 1, wherein the spring mechanism (14s) is formed as a leg spring (14s1, 14s2).  
Regarding claim 3, Robert teaches the motor vehicle latch according to claim 2, wherein the spring mechanism (14s) is arranged on the latch cover or on the at least one coupling element (fig. 2) or on the drive element, wherein a turn portion of the spring mechanism is configured to contact the at least two positioning notches (contacts the notches indirectly through 6 and 5b) of the ratchet contour to fix the at least one coupling element in a position. 
Regarding claim 6, Robert teaches the motor vehicle latch according to claim 3, wherein the drive element (2) is formed as a worm wheel and comprises an external teeth portion (para. 0077) that is engageable with the electric drive (1). 
Regarding claim 7, Robert teaches the motor vehicle latch according to claim 6, wherein the external teeth portion (2) is formed in a first plane on a circumference of the drive element and the ratchet contour (18) is formed in a second plane. 
Regarding claim 9, Robert teaches the motor vehicle latch according to claim 6, wherein the spring mechanism (14s) includes at least two fastening ends (14s1 and 14s2), wherein each fastening end of the at least two fastening ends are arranged in a fastening receptacle (receptacles on each side of 141).  
Regarding claim 10, Roberts teaches the motor vehicle latch according to claim 6, wherein the at least one coupling element (6) is rotatably mounted on a bearing receptacle (5b) on the drive element.  
 Regarding claim 11, Robert teaches the motor vehicle latch according to claim 6, wherein the at least one coupling element includes two coupling elements, wherein a first coupling element (6) is operatively connected to a second coupling element (15) by a transmission lever (14). 
Regarding claim 12, Robert teaches a method for operating a child lock in a motor vehicle latch that comprises a latch cover (18), a locking mechanism having a catch (10) and at least one pawl (9), at least one coupling element (6), and at least one electric drive (1) having a drive element (2), the method comprising: moving the at least one coupling element to assume different positions (para. 0082), wherein the at least one coupling element interacts with the drive element (interacts through 5b) and a central locking mechanism (7); connecting the at least one coupling element to the drive element to assume the different positions (connected through 5b), wherein the drive element and/or the latch cover comprises a ratchet contour (18) having at least two positioning notches (16, 17); engaging a spring mechanism (14s) with the at least two positioning notches (engaged through 6 and 5b) of the ratchet contour whereby the at least one coupling element is positioned in the different positions and the child lock is engaged, disengaged and/or released (para. 007 discusses the child lock system; the first position is the disengaged position, para. 0105-0106; the third position is the engaged position, para. 0117-0119; and the second position is the released position, fig. 2).   
Regarding claim 13, Robert teaches the motor vehicle latch according to claim 2, wherein the leg spring (14s) is a double leg spring (14s1 and 14s2).  
Regarding claim 18, Robert teaches the motor vehicle latch according to claim 9, wherein the fastening receptacle is formed as a slot (slots on either side of 141).  
Regarding claim 19, Robert teaches the motor vehicle latch according to claim 11, wherein the second coupling element (15) is formed as an external locking lever(the release lever also acts as a locking lever if it is not actuated).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-5, 8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robert US 20200340277 A1) in view of Lapp (DE 102013215766 A1).
Regarding claim 4, Robert teaches the motor vehicle latch according to claim 2, wherein the spring mechanism is formed as a pressure spring however fails to teach wherein the spring is arranged on the drive element, wherein portions of the pressure spring are configured to contact the at least two positioning notches on the latch cover whereby the different positions are maintained.  
Lapp teaches a similar locking mechanism wherein the spring (22) is arranged on the drive element (3), wherein portions of the pressure spring are configured to contact the at least two positioning notches (21) on the latch cover (2) whereby the different positions are maintained. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lapp with those of Robert to include the spring and positioning arrangement of Lapp on the drive element and latch cover of Robert.  Including a positioning arrangement on the latch device of Robert would assist latch in holding the drive element in the stop positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, Robert teaches the motor vehicle latch according to claim 2, however fails to teach wherein the pressure spring is arranged in a spring receptacle on the drive element.  
Lapp teaches a similar motor vehicle latch wherein the pressure spring (22) is arranged in a spring receptacle (21) on the drive element (receptacle 21 contacts drive element 3 consistently and is being interpreted as being on the drive element).    

In addition, it would have been obvious to one of ordinary skill in the art to rearrange the parts of Lapp to include the spring 
Regarding claim 8, Robert teaches the motor vehicle latch according to claim 6, however fails to teach wherein the ratchet contour is wave-shaped or V-shaped and each of the at least two positioning notches comprises at least one abutment surface with which the turn portion is configured to contact.  
Lapp teaches a similar motor vehicle latch wherein the ratchet contour (20, 24) is wave-shaped or V-shaped (fig. 2) and each of the at least two positioning notches comprises at least one abutment surface with which the turn portion is configured to contact (fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lapp with those of Robert to include the spring and V-shaped positioning notches of Lapp on the drive element and latch cover of Robert.  Including a positioning arrangement on the latch device of Robert would assist latch in holding the drive element in the stop positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 14, Robert in view of Lapp teaches the motor vehicle latch according to claim 5, Lapp further teaches comprising a positioning element (23) that is operatively connected to the pressure spring  (22), wherein the positioning element is pressed against the ratchet contour (20, 24) 
Regarding claim 15, Robert in view of Lapp teaches the motor vehicle latch according to claim 14, Lapp further teaches wherein the positioning element (23) is arranged at one end of the pressure spring (22) and an opposite end of the pressure spring is supported against the spring receptacle (21).  
Regarding claim 16, Robert in view of Lapp teaches the motor vehicle latch according to claim 8, Lapp further teaches wherein the at least one abutment surface includes two abutment surfaces (20, 24).  
Regarding claim 17, Robert in view of Lapp teaches the motor vehicle latch according to claim 14, Lapp further teaches wherein the at least one abutment surface (20, 24) is straight, each side of the V is straight) .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675